DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4,5,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbott et al (5,719,559).
Talbott teaches a verification system that monitors the operation of a digital control system to insure proper operation. The system of Talbott includes: a valve drive circuit 18 comprising a first relay coil and a second relay coil 22 configured to conduct power supply to a valve 60; a controller 12 configured to control the valve drive circuit by checking the first relay coil and the second relay coil and issue a drive signal to the first relay coil and the second relay coil (see col. 6, line 45-col. 7, line 13). The verification system includes various portions which monitor the control signals at various stages and if an error is detected at a stage, an error signal is generated which prevents the operation of the associated equipment (see last line of Abstract).
The system of Talbott differs from the claims by not being said to include a protection switch configured to control the power supply to the valve based on the drive signal issued by the controller.
It would have been obvious to one or ordinary skill, at the time the invention was made, to use the teachings of Talbott to meet the claims because the error detection means 14 causes the drive signal generation means 16 to serve the function of a protection switch in a manner that would be a conventional design choice made by a person of ordinary skill. Dependent claims 2,4,5,13 and 14 recite minor details, such as each relay coil having an associated switch(claim 5), that are not seen to involve any inventive step when the abilities of persons of ordinary skill are taken into full consideration.
Allowable Subject Matter
Claims 3, 6-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3,6-12 and 15-20 recite additional protection switch functional details, such as the recited purpose of the switch in claim 3, that have not been taught or been fairly suggested by the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
September 22, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836